DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coates 9,494,022.
Coates discloses, regarding claim 8, a method of operating an electrical submersible pumping system 17, comprising: disposing the electrical submersible pumping system 17 in a borehole (see 11); self-orienting an intake section 21 of the electrical submersible pumping system 17; actuating a blocker sleeve 51 of the intake section 21 of the electrical submersible pumping system 17; exposing a port 49 of an external housing 39 of the intake section 21 based on the actuation of the blocker sleeve 51; and drawing a fluid from the borehole through the exposed port 49 into the intake section 21; Re claim 11, further comprising drawing the fluid into a pump 19 coupled to the intake section 21.

Claims 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mack 7,980,314.
Mack discloses, regarding claim 8, a method of operating an electrical submersible pumping system (see 18), comprising: disposing the electrical submersible pumping system in a borehole (see 22); self-orienting an intake section 10 of the Re claim 11, further comprising drawing the fluid into a pump 18 coupled to the intake section 10.

Allowable Subject Matter
Claims 1-7 and 14-20 are allowed.
Claims 9, 10, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 1, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is a self-orienting eccentric intake positioned within the external housing comprising at least a first portion of a first thickness and a second portion of a second thickness, the eccentric intake orienting based on the first portion and the second portion, the first portion comprising one or more openings, a blocker sleeve slidably positioned between the external housing and the eccentric intake, and a flow path between the blocker sleeve and the eccentric intake. These limitations, in combination with a motor section coupled to the intake section, and wherein the blocker sleeve blocks at least a first port of the one or more ports and exposes at least a second port of the one or more ports, and wherein the exposed second port is in fluid communication with the flow path and the one or more openings, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Regarding claim 14, it is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is a blocker sleeve slidably positioned between the external housing and the eccentric intake, a flow path between the blocker sleeve and the eccentric intake, a motor section coupled to the intake section, the blocker sleeve blocking at least a first port of the one or more ports and exposes at least a second port of the one or more ports, and wherein the exposed first port is in fluid communication with the flow path and the one or more openings. These limitations, in combination with the external housing comprising one or more ports, the eccentric intake positioned within the external housing, and the eccentric intake comprising one or more openings, make the claim read over the prior art. The sum of these limitations is not disclosed by the prior art and it would not be obvious to combine references in an effort to meet all of the claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746